Citation Nr: 0709322	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches to include as 
secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 RO decision that denied service 
connection for headaches, to include as secondary to service-
connected tinnitus. 

In September 2006, the Board remanded the veteran's claim to 
the RO for the purpose of affording him a Travel Board 
hearing.  As instructed by the Board, the RO scheduled a 
hearing for December 2006, but the veteran failed to appear.  
He has not provided an explanation for his failure to appear 
or requested a new hearing.  As such, the Board may proceed 
with appellate review. 

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.


REMAND

The veteran contends that his headache disorder is related to 
noise exposure in service or to service-connected tinnitus.  
In order to reconcile the etiology of his headache disorder, 
the veteran was afforded a VA compensation examination in 
October 2005.  The October 2005 examination report indicated 
that it was less likely than not that the diagnosed headache 
disorder was related to service-connected tinnitus.  The 
examination report did not, however, address whether the 
headache disorder was directly related to noise exposure in 
service.  On remand, clarification must be obtained as to 
whether the veteran's current headache disorder is related to 
noise exposure in service.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  (It is noted that tinnitus and hearing loss are 
service-connected based on noise exposure in service.)



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The claims file should be returned to 
the examiner who conducted the October 
2005 VA compensation examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
headache disorder is related to noise 
exposure during service.

If that examiner is not available, then 
another examiner should offer an opinion.  
If there is a need for an additional 
examination to answer the question, then 
the veteran must be afforded a new VA 
examination to ascertain the etiology of 
his headache disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with offering 
an opinion and/or examination, and the 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail. 

2.  Following completion of the 
foregoing, the AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC should re-
adjudicate the issue on appeal. If the 
benefit sought on appeal remains denied, 
the veteran and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


